Pon ouaNto la única cuestión planteada por el apelante en este caso es que la corte inferior “erró al desestimar la moción de sobreseimiento fundándose en el mucho trabajo que había tenido la corte, a pesar de que el ministerio fiscal no alegó razón alguna para justificar la demora;”
Pon cuanto según aparece de la transcripción de autos la apelación procedente de la corte municipal fué radicada en la corte de distrito el día 29 de septiembre de 1926 y el juicio se celebró el 8 de febrero de 1927,. habiendo transcu-irido con exceso los 120 días que establece la.ley, desde la fecha de la radicación del caso, que es equivalente a la pre--sentación de la acusación en corte, según la jurisprudencia ya establecida por este tribunal; •
Poií cuanto el único motivo que tuvo la corte inferior, para declarar sin lugar la moción de sobreseimiento que obra en los autos fué el ya expresado en el señalamiento de error arriba mencionado;
Por cuanto el fiscal, fundándose en el caso de El Pueblo v. Padilla, 36 D.P.R. 439, está conforme con que se revoque la sentencia apelada y con que se sobresea el caso;
Por tanto, se revoca la sentencia apelada.